Citation Nr: 1707908	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file is now in the jurisdiction of the Waco RO.

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran's original claims were for sleep apnea syndrome and periodic limb movement syndrome.  On his substantive appeal (VA Form 9), the Veteran stated he was only appealing a "sleep disorder."  Because it is unclear whether the Veteran meant he was only appealing the sleep apnea syndrome alone, the Board has re-characterized the issue on appeal as entitlement to service connection for a sleep disorder, to include sleep apnea syndrome, to give the Veteran the benefit of the doubt and make clear that the issue before the Board is entitlement to a sleep disorder, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A sleep disorder, to include sleep apnea syndrome, was not manifested during the Veteran's active duty service or for many years thereafter, nor is a sleep disorder otherwise causally related to such service.


CONCLUSION OF LAW

Service connection for a sleep disorder, to include sleep apnea syndrome, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements have been met.  A March 2013 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Board notes the Veteran was not afforded a VA examination for his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination and opinion with respect to the Veteran's claim of service connection for a sleep disorder, to include sleep apnea syndrome, is not needed because the only evidence indicating such a disability is related to service are general, conclusory lay statements.  The Veteran asserts he had difficulty falling asleep in service.  However, as will be explained further below, he is already being compensated for these symptoms with his rating for posttraumatic stress disorder (PTSD), nor is there medical evidence of record regarding a nexus between his recently-diagnosed sleep apnea syndrome and service.  As there is no indication of an event or injury in service or a causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2016, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has a sleep disorder, to include sleep apnea syndrome, due to service.  His service treatment records are silent for complaints of sleep problems.  On his December 1968 Report of Medical Examination for separation, no sleep problems were noted.  The Veteran also specifically denied "frequent trouble sleeping" on his Report of Medical History at the same time.

The first complaint of sleep problems in the Veteran's claims file is a July 1999 VA treatment notation of difficulty sleeping.  His records also report back and neck pain with moderate-to-severe effects on sleep.  See, e.g., May 2010 VA mental health note.  A June 2010 VA mental health note stated the Veteran reported a long history of sleep problems dating back to when he returned from Vietnam.  He reported tossing and turning, feeling tired during the day, and nightmares.  The impression was depression and possibly sleep apnea.  The Veteran's treatment records also show multiple complaints of insomnia and counseling on proper sleep hygiene.

An April 2012 private sleep study found periodic limb movements, possibly suggestive of restless leg syndrome, delayed sleep phase syndrome, and obstructive sleep apnea.  The doctor noted the Veteran had a history of back arthritis that interfered with his sleep.

In his September 2016 hearing, the Veteran testified that he had nightmares, a dry mouth, and that he could not relax at night.  He stated his sleep problems began in Vietnam, where he could not sleep because he was scared.

The Board finds that the evidence of record does not support a finding of service connection for a sleep disorder, to include sleep apnea syndrome.

The Board has considered the Veteran's reports attributing his sleep disorder to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of a sleep disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  While the Veteran reported his sleep problems began in Vietnam because he was afraid, the Board notes that service connection is already in effect for PTSD, and the disability rating assigned takes into consideration sleep difficulties.  With regards to the diagnoses made during the April 2012 sleep study, there is no evidence of record of excessive limb movements or sleep apnea syndrome during service.  In the absence of any persuasive and probative evidence that the Veteran has a sleep disorder - to exclude symptoms of difficulty sleeping such as insomnia and nightmares already encompassed by his 50-percent disability rating for PTSD - that is etiologically related to active service, service connection is not warranted and the claim must be denied. 

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement indicating he has a sleep disorder related to his military service.  His April 2012 sleep study and his VA treatment records have correlated his sleep problems with pain from nonservice-connected back problems.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim of service connection for a sleep disorder, to include sleep apnea syndrome, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea syndrome, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


